                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     CHARLES ADAM JONES,                                  Case No.18-cv-05506-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     ROYAL ROBBINS LLC,                                   Re: Dkt. No. 13
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has filed a Notice of Conditional Settlement. All presently scheduled appearances

                                  15   and related deadlines remain as set. Additionally, the Court orders as follows:

                                  16          On or before November 16, 2018, plaintiff shall file a dismissal pursuant to Fed. R. Civ. P.

                                  17   41(a)(1). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by

                                  18   notice if the defendants have not filed an answer or motion for summary judgment, or (ii) by

                                  19   stipulation signed by all parties who have appeared.

                                  20          If a dismissal is not filed by the specified date, then plaintiff shall appear in Courtroom 2,

                                  21   5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  22   November 27, 2018, 10:00 a.m. and show cause, if any, why the case should not be dismissed

                                  23   pursuant to Fed. R. Civ. P. 41(a). Additionally, plaintiff shall file a statement in response to this

                                  24   Order to Show Cause no later than November 20, 2018 advising as to (1) the status of the

                                  25   activities of the parties in finalizing settlement; and (2) how much additional time, if any, is

                                  26   requested to finalize the settlement and file the dismissal. If a dismissal is filed as ordered, the

                                  27   Order to Show Cause hearing will be automatically vacated, and plaintiff need not file a

                                  28
                                   1   statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 29, 2018

                                   4
                                                                                  VIRGINIA K. DEMARCHI
                                   5                                              United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              2
